United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 August 11, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                           No. 05-41874 c/w
                             No. 06-40003
                           Summary Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

EFRAIN YBARRA,

                                      Defendant-Appellant.

                       --------------------
          Appeals from the United States District Court
                for the Southern District of Texas
                      USDC No. 2:02-CR-181-2
                     USDC No. 2:03-CR-409-ALL
                       --------------------

Before GARZA, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Efrain Ybarra appeals the sentences imposed after the

district court revoked the terms of supervised release that

Ybarra was serving in connection with his conviction of

misprision of possession with intent to distribute marijuana

(USDC No. 2:02-CR-181-2) and his conviction of escape from the

federal prison where he was confined for the misprision

conviction (USDC No. 2:03-CR-409-ALL).    Ybarra argues that the



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-41874 c/w
                              No. 06-40003
                                   -2-

district court’s written judgments of revocation conflict with

the district court’s oral pronouncement of sentence.

     After revoking Ybarra’s terms of supervised release in both

cases, the district court imposed a 12-month imprisonment term in

both cases.    At the sentencing hearing the district court

specifically stated that the imprisonment terms were to run

concurrently.    However, the written judgment in the escape case

states that the term is to run consecutively to the imprisonment

term in the misprision case.    The written judgment in the

misprision case is silent regarding whether the term is

concurrent or consecutive.    Thus, the district court’s oral

pronouncement of concurrent sentences conflicts with the written

judgments, which, when read together, require the imprisonment

terms to run consecutively.

     Therefore, because the language of the district court’s oral

pronouncement of sentence conflicts with its written judgments

with regard to the concurrent nature of the sentences, the cases

are remanded for the district court to amend the written

judgments to conform to the district court’s oral pronouncement

of sentence.     See United States v. Martinez, 250 F.3d 941, 942

(5th Cir. 2001).

     REMANDED.